Opinion filed August 6, 2015




                                        In The

        Eleventh Court of Appeals
                                    ___________

                               No. 11-15-00129-CV
                                    ___________

                       IN RE PHILLIP JASON TONG

                     On Appeal from the 106th District Court
                              Gaines County, Texas
                       Trial Court Cause No. 15-05-17045


                      MEMORANDUM OPINION
      The State of Texas filed a notice of appeal from an order in which the trial
court granted Phillip Jason Tong’s petition for writ of mandamus. The State has
now filed in this court a motion for dismissal. In the motion, the State “verifies that
all outstanding issues” in this cause “have been resolved.” The State requests that
this appeal be dismissed because the matters at issue in the appeal have become
moot. See TEX. R. APP. P. 42.1(a)(1).
      The motion is granted, and the appeal is dismissed.


August 6, 2015                                       PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.